Exhibit 10.42
AMENDMENT TWO TO
SITHE STABLE PENSION ACCOUNT PLAN
As Amended and Restated Effective January 1, 2007
WHEREAS, effective as of January 1, 2007, the Sithe Stable Pension Account Plan
(the “Plan”) was amended and restated in its entirety;
WHEREAS, by the terms of Section 11.1 of the Plan, the Administrative Committee,
which is the Dynegy Inc. Benefit Plans Committee, may amend the Plan as
necessary to bring the Plan into conformity with legal requirements; and
WHEREAS, it is necessary that certain technical amendments be made to the Plan
in order to comply with final regulations issued under section 415 of the
Internal Revenue Code;
NOW, THEREFORE, the Plan is hereby amended, effective as of the dates specified
below, as follows:
1. Effective January 1, 2008, Section 1.2 of the Plan is amended by adding the
following new paragraph at the end thereof:
“Effective on and after January 1, 2008, the applicable mortality table used for
adjusting any benefit or limitation under Code Section 415(b)(2)(B), (C), or
(D) as referenced in Section 4.7 of the Plan and the applicable mortality table
used for the purposes of satisfying the requirements of Code Section 417(e) as
set forth in this Section 1.2 is the “applicable mortality table” as that term
is defined in the Pension Protection Act of 2006 and as applied in accordance
with guidance issued currently and in the future by the Internal Revenue
Service.”
2. Effective January 1, 2008, the provisions of Section I. of the Seventh
Amendment to Plan (which actually was Amendment One to the Sithe Stable Pension
Account Plan, as Amended and Restated Effective January 1, 2007), effective
January 1, 2000, amending Section 1.4 of the Plan are hereby restated as
follows:
“1.4 ‘Applicable Interest Rate’ means the interest rate specified under Code
Section 417(e)(3) as in effect for the November preceding the start of the Plan
Year in which the payment is made. On and after January 1, 2008, the annual rate
is the adjusted first, second, and third segment rates applied under rules
similar to the rules of Code Section 430(h)(2)(C) for the November preceding the
start of the Plan Year in which the payment is made. For purposes of this
Paragraph, the adjusted first, second, and third segment rates are the first,
second, and third segment rates which would be determined under Code
Section 430(h)(2)(C) if (i) Code Section 430(h)(2)(D) were applied by
substituting the average yields for the month described in clause (ii) for the
average yields for the 24-month period described in such section; (ii) Code
Section 430(h)(2)(G)(i)(ii) were applied by substituting “section
417(e)(3)(A)(ii)(II)” for “section 412(b)(5)(B)(ii)(II)”; and (iii) the
applicable percentage under Code Section 430(h)(2)(G) were determined in
accordance with the following table:

          For Plan Year   Applicable Percentage  
2008
    20 %
2009
    40 %
2010
    60 %
2011
    80 %”

 

 



--------------------------------------------------------------------------------



 



3. Effective for limitation years beginning on or after July 1, 2007,
Section 4.7 of the Plan is amended to read in its entirety as follows:
“4.7 Maximum Benefit Limitation.
(A) Limitations Imposed by Section 415 of the Internal Revenue Code:
(1) The limitations of this Section 4.7(A) shall apply on and after January 1,
2008, except as otherwise provided herein.
(2) The Annual Benefit otherwise payable to a Member under the Plan at any time
shall not exceed the Maximum Permissible Benefit. If the benefit the Member
would otherwise accrue in a Limitation Year would produce an Annual Benefit in
excess of the Maximum Permissible Benefit, the benefit shall be limited (or the
rate of accrual reduced) to a benefit that does not exceed the Maximum
Permissible Benefit.
(3) If the Member is, or has ever been, a participant in another qualified
defined benefit plan (without regard to whether the plan has been terminated)
maintained by the employer or a predecessor employer, the sum of the Member’s
Annual Benefits from all such plans may not exceed the Maximum Permissible
Benefit. Where the Member’s employer-provided benefits under all such defined
benefit plans (determined as of the same age) would exceed the Maximum
Permissible Benefit applicable at that age, the maximum monthly retirement
income applicable to all such defined benefit plans of the employer shall be
determined and allocated on a pro rata basis in proportion to the actuarially
equivalent amount of retirement income otherwise accrued under each such defined
benefit plan so that the Maximum Permissible Benefit is not exceeded.
(4) The application of the provisions of this section shall not cause the
Maximum Permissible Benefit for any Member to be less than the Member’s accrued
benefit under all the defined benefit plans of the employer or a predecessor
employer as of the end of the last Limitation Year beginning before July 1, 2007
under provisions of the plans that were both adopted and in effect before
April 5, 2007. The preceding sentence applies only if the provisions of such
defined benefit plans that were both adopted and in effect before April 5, 2007
satisfied the applicable requirements of statutory provisions, regulations, and
other published guidance relating to Section 415 of the Internal Revenue Code in
effect as of the end of the last Limitation Year beginning before July 1, 2007,
as described in Section 1.415(a)-1(g)(4) of the Treasury regulations.

 

- 2 -



--------------------------------------------------------------------------------



 



(5) The limitations of this Section 4.7(A) shall be determined and applied
taking into account the rules in Section 4.7(A)(7).
(6) Definitions.
(a) “Annual Benefit” shall mean a benefit that is payable annually in the form
of a straight life annuity. Except as provided below, where a benefit is payable
in a form other than a straight life annuity, the benefit shall be adjusted to
an actuarially equivalent straight life annuity that begins at the same time as
such other form of benefit and is payable on the first day of each month, before
applying the limitations of this Section 4.7(A). For a Member who has or will
have distributions commencing at more than one annuity starting date, the Annual
Benefit shall be determined as of each such annuity starting date (and shall
satisfy the limitations of this Section 4.7(A) as of each such date),
actuarially adjusting for past and future distributions of benefits commencing
at the other annuity starting dates. For this purpose, the determination of
whether a new starting date has occurred shall be made without regard to
Section 1.401(a)-20, Q&A 10(d), and with regard to
Section 1.415(b)-1(b)(1)(iii)(B) and (C) of the Treasury regulations.
No actuarial adjustment to the benefit shall be made for (1) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Member’s benefit were paid
in another form; (2) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and postretirement medical benefits); or (3) the inclusion in the form
of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Section 417(e)(3) of the Internal Revenue Code and
would otherwise satisfy the limitations of this Section 4.7(A), and the Plan
provides that the amount payable under the form of benefit in any Limitation
Year shall not exceed the limits of this Section 4.7(A) applicable at the
annuity starting date, as increased in subsequent years pursuant to
Section 415(d) of the Internal Revenue Code. For this purpose, an automatic
benefit increase feature is included in a form of benefit if the form of benefit
provides for automatic, periodic increases to the benefits paid in that form.
The determination of the Annual Benefit shall take into account Social Security
supplements described in Section 411(a)(9) of the Internal Revenue Code and
benefits transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury
regulations, but shall disregard benefits attributable to employee contributions
or rollover contributions.

 

- 3 -



--------------------------------------------------------------------------------



 



Effective for distributions in Plan Years beginning after December 31, 2003, the
determination of actuarial equivalence of forms of benefit other than a straight
life annuity shall be made in accordance with Section 4.7(A)(6)(a)(i) or
(ii) below.

  (i)   Benefit Forms Not Subject to Section 417(e)(3) of the Internal Revenue
Code: The straight life annuity that is actuarially equivalent to the Member’s
form of benefit shall be determined under this subsection (i) if the form of the
Member’s benefit is either (1) a nondecreasing annuity (other than a straight
life annuity) payable for a period of not less than the life of the Member (or,
in the case of a qualified pre-retirement survivor annuity, the life of the
surviving spouse), or (2) an annuity that decreases during the life of the
Member merely because of (a) the death of the survivor annuitant (but only if
the reduction is not below 50% of the benefit payable before the death of the
survivor annuitant), or (b) the cessation or reduction of Social Security
supplements or qualified disability payments (as defined in Section 401(a)(11)
of the Internal Revenue Code).

  (A)   Limitation Years beginning before July 1, 2007. For Limitation Years
beginning before July 1, 2007, the actuarially equivalent straight life annuity
is equal to the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Member’s form of benefit computed using whichever of the following produces the
greater annual amount: (I) the interest rate specified in Section 1.2(a) of the
Plan (hereinafter referred to as the “Plan Interest Rate”) and the mortality
table (or other tabular factor) specified in Section 1.2(a) of the Plan
(hereinafter referred to as the “Plan Mortality Table”) for adjusting benefits
in the same form; and (II) a 5 percent interest rate assumption and the
applicable mortality table prescribed in Revenue Ruling 2001-62 for that annuity
starting date.

  (B)   Limitation Years beginning on or after July 1, 2007. For Limitation
Years beginning on or after July 1, 2007, the actuarially equivalent straight
life annuity is equal to the greater of (I) the annual amount of the straight
life annuity (if any) payable to the Member under the Plan commencing at the
same annuity starting date as the Member’s form of benefit; and (II) the annual
amount of the straight life annuity commencing at the same annuity starting date
that has the same actuarial present value as the Member’s form of benefit,
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table defined in Section 1.2 of the Plan for that annuity starting date.

 

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   Benefit Forms Subject to Section 417(e)(3) of the Internal Revenue
Code: The straight life annuity that is actuarially equivalent to the Member’s
form of benefit shall be determined under this subsection (ii) if the form of
the Member’s benefit is other than a benefit form described in subsection
(i) above. In this case, the actuarially equivalent straight life annuity shall
be determined as follows:

  (A)   Annuity Starting Date in Plan Years Beginning After 2005. If the annuity
starting date of the Member’s form of benefit is in a Plan Year beginning after
2005, the actuarially equivalent straight life annuity is equal to the greatest
of (I) the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the Member’s
form of benefit, computed using the Plan Interest Rate specified in
Section 1.2(a) of the Plan and the Plan Mortality Table (or other tabular
factor) specified in Section 1.2(a) of the Plan for adjusting benefits in the
same form; (II) the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Member’s form of benefit, computed using a 5.5 percent interest rate assumption
and the applicable mortality table prescribed in Revenue Ruling 2001-62; and
(III) the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the Member’s
form of benefit, computed using the applicable interest rate defined in
Section 1.4 of the Plan for that annuity starting date (hereinafter referred to
as the “Applicable Interest Rate”) and the applicable mortality table prescribed
in Revenue Ruling 2001-62, divided by 1.05.

  (B)   Annuity Starting Date in Plan Years Beginning in 2004 or 2005. If the
annuity starting date of the Member’s form of benefit is in a Plan Year
beginning in 2004 or 2005, the actuarially equivalent straight life annuity is
equal to the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the Member’s
form of benefit, computed using whichever of the following produces the greater
annual amount: (I) the Plan Interest Rate specified in Section 1.2(a) of the
Plan and the Plan Mortality Table (or other tabular factor) specified in
Section 1.2(a) of the Plan for adjusting benefits in the same form; and (II) a
5.5 percent interest rate assumption and the applicable mortality table
prescribed in Revenue Ruling 2001-62.

 

- 5 -



--------------------------------------------------------------------------------



 



(b) “IRC 415 Compensation” shall mean wages, salaries, and fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salespersons, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements, or other expense allowances under a nonaccountable plan [as
described in Section 1.62-2(c) of the Treasury regulations]), and excluding the
following:

  (i)   Employer contributions (other than elective contributions described in
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b) of the Internal
Revenue Code) to a plan of deferred compensation (including a simplified
employee pension described in Section 408(k) or a simple retirement account
described in Section 408(p) of the Internal Revenue Code, and whether or not
qualified) to the extent such contributions are not includible in the Employee’s
gross income for the taxable year in which contributed, and any distributions
(whether or not includible in gross income when distributed) from a plan of
deferred compensation (whether or not qualified), other than, amounts received
during the year by an Employee pursuant to a nonqualified unfunded deferred
compensation plan to the extent includible in gross income;

  (ii)   amounts realized from the exercise of a nonstatutory stock option (that
is, an option other than a statutory stock option as defined in
Section 1.421-1(b) of the Treasury regulations), or when restricted stock (or
property) held by the Employee either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture;

  (iii)   amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option;

  (iv)   other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Section 125 of the Internal Revenue Code); and

  (v)   other items of remuneration that are similar to any of the items listed
in (i) through (iv).

For any self-employed individual, IRC 415 Compensation shall mean earned income.

 

- 6 -



--------------------------------------------------------------------------------



 



Except as provided herein, for Limitation Years beginning after December 31,
1991, IRC 415 Compensation for a Limitation Year is the IRC 415 Compensation
actually paid or made available during such Limitation Year. IRC 415
Compensation for a Limitation Year shall include amounts earned but not paid
during the Limitation Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next
Limitation Year, the amounts are included on a uniform and consistent basis with
respect to all similarly situated employees, and no compensation is included in
more than one Limitation Year.
For Limitation Years beginning on or after July 1, 2007, IRC 415 Compensation
for a Limitation Year shall also include compensation paid by the later of 2 1/2
months after an Employee’s severance from employment with the employer
maintaining the Plan or the end of the Limitation Year that includes the date of
the Employee’s severance from employment with the employer maintaining the Plan,
if:

  (i)   the payment is regular compensation for services during the Employee’s
regular working hours, or compensation for services outside the Employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the Employee while the Employee continued in
employment with the Employer;

  (ii)   the payment is for unused accrued bona fide sick, vacation or other
leave that the Employee would have been able to use if employment had continued;
or

  (iii)   the payment is received by the Employee pursuant to a nonqualified
unfunded deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includible in gross income.

Any payments not described above shall not be considered IRC 415 Compensation if
paid after severance from employment, even if they are paid by the later of 21/2
months after the date of severance from employment or the end of the Limitation
Year that includes the date of severance from employment, except, (1) payments
to an individual who does not currently perform services for the employer by
reason of qualified military service (within the meaning of Section 414(u)(1) of
the Internal Revenue Code) to the extent these payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the employer rather than entering qualified military
service, or (2) compensation paid to a Member who is permanently and totally
disabled, as defined in Section 22(e)(3) of the Internal Revenue Code, provided
that salary continuation applies to all Members who are permanently and totally
disabled for a fixed or determinable period, or the Member was not a Highly
Compensated Employee immediately before becoming disabled.

 

- 7 -



--------------------------------------------------------------------------------



 



Back pay, within the meaning of Section 1.415(c)-2(g)(8) of the Treasury
regulations, shall be treated as IRC 415 Compensation for the Limitation Year to
which the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition.
For Limitation Years beginning after December 31, 1997, IRC 415 Compensation
paid or made available during such Limitation Year shall include amounts that
would otherwise be included in IRC 415 Compensation but for an election under
Section 125(a), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Internal
Revenue Code.
For Limitation Years beginning after December 31, 2000, IRC 415 Compensation
shall also include any elective amounts that are not includible in the gross
income of the Employee by reason of Section 132(f)(4) of the Internal Revenue
Code.
For Limitation Years beginning after December 31, 2001, IRC 415 Compensation
shall also include deemed Section 125 compensation. Deemed Section 125
compensation is an amount that is excludable under Section 106 of the Internal
Revenue Code that is not available to a participant in cash in lieu of group
health coverage under a Section 125 arrangement solely because the Member is
unable to certify that he or she has other health coverage. Amounts are deemed
Section 125 compensation only if the employer does not request or otherwise
collect information regarding the Member’s other health coverage as part of the
enrollment process for the health plan.
IRC 415 Compensation shall not include amounts paid as compensation to a
nonresident alien, as defined in Section 7701(b)(1)(B) of the Internal Revenue
Code, who is not a Member in the Plan to the extent the compensation is
excludable from gross income and is not effectively connected with the conduct
of a trade or business within the United States.
(c) “Defined Benefit Compensation Limitation” shall mean 100 percent of a
Member’s High Three-Year Average Compensation, payable in the form of a straight
life annuity.

 

- 8 -



--------------------------------------------------------------------------------



 



In the case of a Member who has had a severance from employment with the
employer, the Defined Benefit Compensation Limitation applicable to the Member
in any Limitation Year beginning after the date of severance shall be
automatically adjusted by multiplying the limitation applicable to the Member in
the prior Limitation Year by the annual adjustment factor under Section 415(d)
of the Internal Revenue Code; provided, however, if the Employer maintains a
plan for the purpose of restoring benefits that certain Members may not receive
under the Plan due to the limitations on contributions and benefits imposed by
Section 415 of the Internal Revenue Code and/or due to the limitations imposed
on compensation under Section 401(a)(17) of said Code, and if the Member or his
Beneficiary receives or has received a benefit or benefits under such
restoration plan and a portion of such benefit or benefits would be duplicated
by the cost-of-living adjustment provided under this paragraph, then such
cost-of-living adjustment that would represent a duplication of benefits shall
not apply to the Member or Beneficiary unless the value of the benefit payable
from the restoration plan that would cause such duplication of benefits under
the Plan is returned to the Employer by the Member or Beneficiary within 60 days
of the effective date of such cost-of-living adjustment or the date that such
cost-of-living adjustment is announced by the Internal Revenue Service,
whichever date is later; and provided further, however, that such 60-day period
may be extended by the Committee if, in its opinion, reasonable cause exists for
such an extension. The adjusted compensation limit shall apply to Limitation
Years ending with or within the calendar year of the date of the adjustment, but
a Member’s benefits shall not reflect the adjusted limit prior to January 1 of
that calendar year.
In the case of a Member who is rehired after a severance from employment, the
Defined Benefit Compensation Limitation is the greater of 100 percent of the
Member’s High Three-Year Average Compensation, as determined prior to the
severance from employment, as adjusted pursuant to the preceding paragraph, if
applicable; or 100 percent of the Member’s High Three-Year Average Compensation,
as determined after the severance from employment under subsection (g) below.
(d) “Defined Benefit Dollar Limitation” shall mean, effective for Limitation
Years ending after December 31, 2001, $160,000, automatically adjusted under
Section 415(d) of the Internal Revenue Code effective January 1 of each year,
and payable in the form of a straight life annuity. The new limitation shall
apply to Limitation Years ending with or within the calendar year of the date of
the adjustment, but a Member’s benefits shall not reflect the adjusted limit
prior to January 1 of that calendar year. The automatic annual adjustment of the
Defined Benefit Dollar Limitation shall apply to Members who have had a
separation from employment.
(e) “employer” shall mean the employer that adopts this Plan, and all members of
a controlled group of corporations, as defined in Section 414(b) of the Internal
Revenue Code, as modified by Section 415(h), all commonly controlled trades or
businesses (as defined in Section 414(c) of the Internal Revenue Code, as
modified, except in the case of a brother-sister group of trades or businesses
under common control, by Section 415(h)), or affiliated service groups (as
defined in Section 414(m)) of which the adopting employer is a part, and any
other entity required to be aggregated with the employer pursuant to
Section 414(o) of the Internal Revenue Code.

 

- 9 -



--------------------------------------------------------------------------------



 



(f) “Formerly Affiliated Plan of the Employer” shall mean a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
the employer and, immediately after the cessation of affiliation, is not
actually maintained by the employer. For this purpose, cessation of affiliation
means the event that causes an entity to no longer be considered the employer,
such as the sale of a member of the controlled group of corporations, as defined
in Section 414(b) of the Internal Revenue Code, as modified by Section 415(h),
to an unrelated corporation, or that causes a plan to not actually be maintained
by the employer, such as transfer of plan sponsorship outside a controlled
group.
(g) “High Three-Year Average Compensation” shall mean the average compensation
for the three consecutive years of service (or, if the Member has less than
three consecutive years of service, the Member’s longest consecutive period of
service, including fractions of years, but not less than one year) with the
employer that produces the highest average. A year of service with the employer
is the 12-consecutive month period that begins on January 1 of each calendar
year. In the case of a Member who is rehired by the employer after a severance
from employment, the Member’s high three-year average compensation shall be
calculated by excluding all years for which the Member performs no services for
and receives no compensation from the employer (the break period) and by
treating the years immediately preceding and following the break period as
consecutive. A Member’s compensation for a year of service shall not include
compensation in excess of the limitation under Section 401(a)(17) of the
Internal Revenue Code that is in effect for the calendar year in which such year
of service begins.
(h) “Limitation Year” shall mean the calendar year unless a different 12-month
period has been elected by the employer in accordance with regulations or
rulings issued by the Internal Revenue Service. All qualified plans maintained
by the employer must use the same Limitation Year. If the Limitation Year is
amended to a different 12-consecutive month period, the new Limitation Year must
begin on a date within the Limitation Year in which the amendment is made.
(i) “Maximum Permissible Benefit” shall mean the lesser of the Defined Benefit
Dollar Limitation or the Defined Benefit Compensation Limitation (both adjusted
where required as provided below).

  (i)   Adjustment for Less Than 10 Years of Participation or Service: If the
Member has less than 10 Years of Participation in the Plan, the Defined Benefit
Dollar Limitation shall be multiplied by a fraction, the numerator of which is
the number of Years (or part thereof, but not less than one year) of
Participation in the Plan, and the denominator of which is 10. In the case of a
Member who has less than 10 Years of Service with the employer, the Defined
Benefit Compensation Limitation shall be multiplied by a fraction, the numerator
of which is the number of Years (or part thereof, but not less than 1 year) of
Service with the employer, and the denominator of which is 10.

 

- 10 -



--------------------------------------------------------------------------------



 



  (ii)   Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement Before Age 62 or after Age 65: Effective for benefits commencing in
Limitation Years ending after December 31, 2001, the Defined Benefit Dollar
Limitation shall be adjusted if the annuity starting date of the Member’s
benefit is before age 62 or after age 65. If the annuity starting date is before
age 62, the Defined Benefit Dollar Limitation shall be adjusted under subsection
(A) below, as modified by subsection (C) below in this subsection (ii). If the
annuity starting date is after age 65, the Defined Benefit Dollar Limitation
shall be adjusted under subsection (B) below, as modified by subsection
(C) below in this subsection (ii).

  (A)   Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement
Before Age 62:

I. Limitation Years Beginning Before July 1, 2007. If the annuity starting date
for the Member’s benefit is prior to age 62 and occurs in a Limitation Year
beginning before July 1, 2007, the Defined Benefit Dollar Limitation for the
Member’s annuity starting date is the annual amount of a benefit payable in the
form of a straight life annuity commencing at the Member’s annuity starting date
that is the actuarial equivalent of the Defined Benefit Dollar Limitation
(adjusted for Years of Participation less than 10, if required) with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (a) the Plan Interest Rate specified in Section 1.2(a) of the
Plan and the Plan Mortality Table (or other tabular factor) specified in
Section 1.2(a) of the Plan; or (b) a 5-percent interest rate assumption and the
applicable mortality table as prescribed in Revenue Ruling 2001-62.
II. Limitation Years Beginning on or After July 1, 2007.
(a) Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement. If the annuity starting date
for the Member’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Member’s annuity
starting date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Member’s annuity starting date that is
the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted for
Years of Participation less than 10, if required) with actuarial equivalence
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table for the annuity starting date (and expressing the Member’s age based on
completed calendar months as of the annuity starting date).

 

- 11 -



--------------------------------------------------------------------------------



 



(b) Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62
and the Age of Benefit Commencement. If the annuity starting date for the
Member’s benefit is prior to age 62 and occurs in a Limitation Year beginning on
or after July 1, 2007, and the Plan has an immediately commencing straight life
annuity payable at both age 62 and the age of benefit commencement, the Defined
Benefit Dollar Limitation for the Member’s annuity starting date is the lesser
of the limitation determined under subsection (a) immediately above and the
Defined Benefit Dollar Limitation (adjusted for Years of Participation less than
10, if required) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity under the Plan at the Member’s annuity starting
date to the annual amount of the immediately commencing straight life annuity
under the Plan at age 62, both determined without applying the limitations of
this Section 4.7(A).

  (B)   Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement
After Age 65:

I. Limitation Years Beginning Before July 1, 2007. If the annuity starting date
for the Member’s benefit is after age 65 and occurs in a Limitation Year
beginning before July 1, 2007, the Defined Benefit Dollar Limitation for the
Member’s annuity starting date is the annual amount of a benefit payable in the
form of a straight life annuity commencing at the Member’s annuity starting date
that is the actuarial equivalent of the Defined Benefit Dollar Limitation
(adjusted for Years of Participation less than 10, if required) with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (1) the Plan Interest Rate specified in Section 1.2(a) of the
Plan and the Plan Mortality Table (or other tabular factor) specified in
Section 1.2(a) of the Plan; or (2) a 5-percent interest rate assumption and the
applicable mortality table as prescribed in Revenue Ruling 2001-62.

 

- 12 -



--------------------------------------------------------------------------------



 



II. Limitation Years Beginning After July 1, 2007.
(a) Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement. If the annuity starting date
for the Member’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Member’s annuity
starting date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Member’s annuity starting date that is
the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted for
Years of Participation less than 10, if required), with actuarial equivalence
computed using a 5 percent interest rate assumption and the Applicable Mortality
Table for that annuity starting date (and expressing the Member’s age based on
completed calendar months as of the annuity starting date).
(b) Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 65
and the Age of Benefit Commencement. If the annuity starting date for the
Member’s benefit is after age 65 and occurs in a Limitation Year beginning on or
after July 1, 2007, and the Plan has an immediately commencing straight life
annuity payable at both age 65 and the age of benefit commencement, the Defined
Benefit Dollar Limitation at the Member’s annuity starting date is the lesser of
the limitation determined under subsection (a) immediately above and the Defined
Benefit Dollar Limitation (adjusted for Years of Participation less than 10, if
required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing straight life annuity under the Plan at the Member’s
annuity starting date to the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at age 65, both determined
without applying the limitations of this Section 4.7(A). For this purpose, the
adjusted immediately commencing straight life annuity under the Plan at the
Member’s annuity starting date is the annual amount of such annuity payable to
the Member, computed disregarding the Member’s accruals after age 65 but
including actuarial adjustments even if those actuarial adjustments are used to
offset accruals; and the adjusted immediately commencing straight life annuity
under the Plan at age 65 is the annual amount of such annuity that would be
payable under the Plan to a hypothetical participant who is age 65 and has the
same accrued benefit as the Member.

 

- 13 -



--------------------------------------------------------------------------------



 



  (C)   Notwithstanding the other requirements of this subsection (ii), no
adjustment shall be made to the Defined Benefit Dollar Limitation to reflect the
probability of a Member’s death between the annuity starting date and age 62, or
between age 65 and the annuity starting date, as applicable, if benefits are not
forfeited upon the death of the Member prior to the annuity starting date. To
the extent benefits are forfeited upon death before the annuity starting date,
such an adjustment shall be made. For this purpose, no forfeiture shall be
treated as occurring upon the Member’s death if the Plan does not charge Members
for providing a qualified preretirement survivor annuity, as defined in
Section 417(c) of the Internal Revenue Code, upon the Member’s death.

  (iii)   Minimum Benefit Permitted: Notwithstanding anything else in this
section to the contrary, the benefit otherwise accrued or payable to a Member
under this Plan shall be deemed not to exceed the Maximum Permissible Benefit
if:

  (A)   the retirement benefits payable for a Limitation Year under any form of
benefit with respect to such Member under this Plan and under all other defined
benefit plans (without regard to whether a Plan has been terminated) ever
maintained by the employer do not exceed $10,000 multiplied by a fraction, the
numerator of which is the Member’s number of Years (or part thereof, but not
less than one year) of Service (not to exceed 10) with the employer, and the
denominator of which is 10; and

  (B)   the employer (or a predecessor employer) has not at any time maintained
a defined contribution plan in which the Member participated (for this purpose,
mandatory employee contributions under a defined benefit plan, individual
medical accounts under Section 401(h) of the Internal Revenue Code, and accounts
for postretirement medical benefits established under Section 419A(d)(1) of the
Internal Revenue Code are not considered a separate defined contribution plan).

(j) “Predecessor Employer” shall mean, if the employer maintains a plan that
provides a benefit which the Member accrued while performing services for a
former employer, the former employer with respect to the Member in the plan. A
former entity that antedates the employer is also a predecessor employer with
respect to a participant if, under the facts and circumstances, the employer
constitutes a continuation of all or a portion of the trade or business of the
former entity.

 

- 14 -



--------------------------------------------------------------------------------



 



(k) “Severance from Employment” shall mean the Employee ceases to be an employee
of the employer maintaining the Plan. An Employee does not have a severance from
employment if, in connection with a change of employment, the Employee’s new
employer maintains the Plan with respect to the Employee.
(l) “Year of Participation.” The Member shall be credited with a Year of
Participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met: (1) the Member is
credited with at least the number of hours of service (or period of service if
the elapsed time method is used) for benefit accrual purposes, required under
the terms of the Plan in order to accrue a benefit for the accrual computation
period, and (2) the Member is included as a participant under the eligibility
provisions of the Plan for at least one day of the accrual computation period.
If these two conditions are met, the portion of a Year of Participation credited
to the Member shall equal the amount of benefit accrual service credited to the
Member for such accrual computation period. A Member who is permanently and
totally disabled within the meaning of Section 415(c)(3)(C)(i) of the Internal
Revenue Code for an accrual computation period shall receive a Year of
Participation with respect to that period. In addition, for a Member to receive
a Year of Participation (or part thereof) for an accrual computation period, the
Plan must be established no later than the last day of such accrual computation
period. In no event shall more than one Year of Participation be credited for
any 12-month period.
(m) “Year of Service.” For purposes of Section 4.1(A)(6)(g), the Member shall be
credited with a Year of Service (computed to fractional parts of a year) for
each accrual computation period for which the Member is credited with at least
the number of hours of service (or period of service if the elapsed time method
is used) for benefit accrual purposes, required under the terms of the Plan in
order to accrue a benefit for the accrual computation period, taking into
account only service with the employer or a predecessor employer.
(7) Other Rules.
(a) Benefits Under Terminated Plans. If a defined benefit plan maintained by the
employer has terminated with sufficient assets for the payment of benefit
liabilities of all plan participants and a Member in the Plan has not yet
commenced benefits under the Plan, the benefits provided pursuant to the
annuities purchased to provide the Member’s benefits under the terminated plan
at each possible annuity starting date shall be taken into account in applying
the limitations of this Section 4.7(A). If there are not sufficient assets for
the payment of all participants’ benefit liabilities, the benefits taken into
account shall be the benefits that are actually provided to the Member under the
terminated plan.

 

- 15 -



--------------------------------------------------------------------------------



 



(b) Benefits Transferred From the Plan. If a Member’s benefits under a defined
benefit plan maintained by the employer are transferred to another defined
benefit plan maintained by the employer and the transfer is not a transfer of
distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury
regulations, the transferred benefits are not treated as being provided under
the transferor plan (but are taken into account as benefits provided under the
transferee plan). If a Member’s benefits under a defined benefit plan maintained
by the employer are transferred to another defined benefit plan that is not
maintained by the employer and the transfer is not a transfer of distributable
benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury regulations,
the transferred benefits are treated by the employer’s plan as if such benefits
were provided under annuities purchased to provide benefits under a plan
maintained by the employer that terminated immediately prior to the transfer
with sufficient assets to pay all Members’ benefit liabilities under the plan.
If a Member’s benefits under a defined benefit plan maintained by the employer
are transferred to another defined benefit plan in a transfer of distributable
benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury regulations,
the amount transferred is treated as a benefit paid from the transferor plan.
(c) Formerly Affiliated Plans of the Employer. A Formerly Affiliated Plan of the
Employer shall be treated as a plan maintained by the employer, but the Formerly
Affiliated Plan of the Employer shall be treated as if it had terminated
immediately prior to the cessation of affiliation with sufficient assets to pay
Members’ benefit liabilities under the plan and had purchased annuities to
provide benefits.
(d) Plans of a Predecessor Employer. If the employer maintains a defined benefit
plan that provides benefits accrued by a Member while performing services for a
predecessor employer, the Member’s benefits under a plan maintained by the
predecessor employer shall be treated as provided under a plan maintained by the
employer. However, for this purpose, the plan of the predecessor employer shall
be treated as if it had terminated immediately prior to the event giving rise to
the predecessor employer relationship with sufficient assets to pay Members’
benefit liabilities under the plan, and had purchased annuities to provide
benefits; the employer and the predecessor employer shall be treated as if they
were a single employer immediately prior to such event and as unrelated
employers immediately after the event; and if the event giving rise to the
predecessor relationship is a benefit transfer, the transferred benefits shall
be excluded in determining the benefits provided under the plan of the
predecessor employer.
(e) Special Rules. The limitations of this Section 4.7(A) shall be determined
and applied taking into account the rules in Section 1.415(f)-1(d), (e) and
(h) of the Treasury regulations.

 

- 16 -



--------------------------------------------------------------------------------



 



(f) Aggregation with Multiemployer Plans.
(i) If the employer maintains a multiemployer plan, as defined in Section 414(f)
of the Internal Revenue Code, and the multiemployer plan so provides, only the
benefits under the multiemployer plan that are provided by the employer shall be
treated as benefits provided under a plan maintained by the employer for
purposes of this Section 4.7(A).
(ii) Effective for Limitation Years ending after December 31, 2001, a
multiemployer plan shall be disregarded for purposes of applying the
compensation limitation of Sections 4.7(A)(6)(c) and 4.7(A)(6)(i)(i) to a plan
which is not a multiemployer plan.
(B) Compliance With Section 415 of the Internal Revenue Code:
The provisions set forth in Section 4.7(A) are intended to conform the Plan to
the Final Treasury Regulations under Section 415 of the Internal Revenue Code of
1986, as amended, that were released in April, 2007.”
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed on
this  _____  day of December, 2008.

            SITHE ENERGIES, INC.
      By:           Name:           Title:   BPC, Chairman     

 

- 17 -